914 F.2d 1495
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jessie Mae SUTTLES, Plaintiff-Appellant,v.Gene ROBERTS, Loyce Thomas Kennedy, Chattanooga CityCommission, Dr. Frank King, Eugene McCutcheon, EugeneCollins, Lt. Bill Vincent, Mike Williams, Melvin Carson,Individually and in their Official Capacities, City ofChattanooga, Tennessee, Dr. Jack Adams, (Former) CountyCoroner, Hamilton County, Tennessee, Defendants-Appellees.
No. 90-5185.
United States Court of Appeals, Sixth Circuit.
Sept. 26, 1990.

1
Before KEITH and MILBURN, Circuit Judges, and ZATKOFF, District Judge.*

ORDER

2
Jessie Mae Suttles appeals an order of the district court which granted defendants' motion for summary judgment and dismissed her complaint.  After a careful review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Jessie Mae Suttles filed a complaint pursuant to 42 U.S.C. Sec. 1985(2) and 18 U.S.C. Sec. 1964 in the District Court for the Eastern District of Tennessee.  As the basis for her request for monetary damages, a declaratory judgment, and injunctive relief, she alleged that defendants, all of whom were elected officials or employees of the City of Chattanooga, had conspired to conceal evidence and otherwise ensure the failure of a prior civil rights action which she had filed in consequence of the death of her husband, Wadie Suttles, while he was in police custody.  Defendants sought the dismissal of the complaint by filing a motion for summary judgment.  After consideration of the evidentiary materials submitted in support of that motion and Suttles's response, the district court granted summary judgment and dismissed the complaint.  Suttles then filed this appeal.


4
After a thorough review of the record, particularly defendants' affidavits submitted in support of the motion for summary judgment and Suttles's deposition, this court has concluded that the district court did not err in dismissing the complaint.  Accordingly, the district court's final order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation